bDETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.


Response to Arguments

	On Pg. 10 to Pg. 11 of Applicant’s remarks, with regard to claim 1, Applicant argues the newly amended claims.
	Applicant’s arguments have been considered, but are moot based on the new ground of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-9, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 2021/0157710), hereafter referred to as “Alexander” in view of Wagner (US 10,831,898), hereafter referred to as “Wagner”, in further view of Chandramouli et al. (CA 3008844), hereafter referred to as “Chandramouli”, in further view of Gholston et al. (US 2019/0236617), hereafter referred to as “Gholston”, in further view of Cropper et al. (US 2017/0109183), hereafter referred to as “Cropper”.

Regarding claim 1, Alexander discloses:
	A computer-implemented method of managing microservices ([0014]), comprising:
	executing a plurality of microservice analysis daemons (e.g. agents; [0014]) on nodes of a network (e.g. cloud; [0014], “...monitoring server-side application execution may include a cloud environment comprising an application comprising a plurality of microservices, and each microservice may be associated with an agent that collects execution information for the microservice...”);
	deploying a plurality of microservices to the nodes of the network (e.g. cloud; [0106]; [0107]);
	gathering execution characteristic data for the plurality of microservices using the microservice analysis daemons, where the microservice analysis daemons gather execution characteristic data for microservices executed at the node at which the microcenter analysis daemon is deployed (e.g. cloud; [0014]).
	Alexander doesn’t disclose, but Wagner teaches:
	registering the plurality of microservices executed at the nodes of the network with a service registry (Col. 19, ll. 55-67, “...The information within the service datastore 168 may be populated, for example, by the service analyzer 166, which may correspond to a computing device configured to determine service information for a given service...;” Col. 22, ll. 14-34, “...Illustratively, the service datastore 168 may be prepopulated with one or more code segments indicating a service invocation of a given service...”);
	generating microservice profiles for the plurality of microservices using execution characteristics data obtained from the microservice analysis daemons (e.g. virtual machine instances; Fig. 1; Col. 2, ll. 61-67) and data retrieved from the service registry (e.g. service datastore; Fig. 1; Col. 2, ll. 61-67, “As described in detail herein, the on-demand code execution system may provide a network-accessible service enabling users to submit or designate computer-executable code to be executed by virtual machine instances on the on-demand code execution system. Each set of code on the on-demand code execution system may define a ‘task,’ and implement specific functionality corresponding to that task when executed on a virtual machine instance of the on-demand code execution system...;” Col. 6, ll. 58-67, “...Illustratively, the network-based data storage services 108 may enable the on-demand code execution system 110 to store information corresponding to a task, such as code or metadata, to store additional code objects representing dependencies of tasks, to retrieve data to be processed during execution of a task, and to store information (e.g., results) regarding that execution...The network-based data storage services 108 may further enable the on-demand code execution system 110 to query for and retrieve information regarding data stored within the on-demand code execution system 110, such as by querying for a number of relevant files or records...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify monitoring server-side application execution as taught by Alexander with the inclusion of retrieving data to be processed during execution of a task, and storing information (e.g., results) regarding that execution and querying for and retrieve information regarding data stored within the on-demand code execution system as taught by Wagner because the service information for the service may be evaluated.
Alexander in view of Wagner doesn’t disclose, but Chandramouli teaches:
generating microservice profiles for the plurality of microservices using microservice information that includes tokens identified from lexical analysis of a microservice codebase, wherein the microservice codebase includes code for the plurality of microservices (Fig. 1C shows a database; [0064], “...automatically generating a set of microservices based on technical descriptions of legacy code...;” [0065], “...For example, generation platform 220 may receive information that identifies code associated with the application so that generation platform 220 may automatically generate a set of microservices that provide functionality associated with the application...;” [0069], “...For example, generation platform 220 may generate a technical description of the code based on the information that identifies the code associated with the application. For example, generation platform 220 may receive input source code associated with the application, and may convert the source code to text (e.g., technical description text). In some implementations, a technical description may refer to text, natural language text, technical description text, etc;” [0070], “...In some implementations, generation platform 220 may segment the code based on performing a technique, such as...code parsing technique...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify monitoring server-side application execution and retrieving data to be processed during execution of a task, and storing information (e.g., results) regarding that execution and querying for and retrieve information regarding data stored within the on-demand code execution system as taught by Alexander and Wagner with the inclusion of code parsing technique and converting the source code to text so that the generation platform may generate a set of microservices based on technical descriptions of legacy code as taught by Chandramouli because the code for microservice may be evaluated.
	Alexander in view of Wagner and Chandramouli doesn’t disclose, but Gholston teaches:
	executing a comparison operation using the microservice profiles ([0018], “In some aspects, the account matching service 208 may obtain account information, such as account name, address, web site, contact information, etc., from account storage 206 and/or via CRM 108, 110. The account matching service 208 may normalize or modify the account information to enable more accurate comparison of accounts obtained from different CRMs and/or as input in different ways by different users. In some cases, this data normalization process may include de-duping account records using various data points (e.g. account name, address, website, etc.). The account matching service 208 may then store the updated or normalized record in the account storage 206...”);
	determining as a result of the comparison operation that:
		a microservice receives the same payload type as another microservice ([0018], “In some aspects, the account matching service 208 may obtain account information, such as account name, address, web site, contact information, etc., from account storage 206 and/or via CRM 108, 110. The account matching service 208 may normalize or modify the account information to enable more accurate comparison of accounts obtained from different CRMs and/or as input in different ways by different users. In some cases, this data normalization process may include de-duping account records using various data points (e.g. account name, address, website, etc.). The account matching service 208 may then store the updated or normalized record in the account storage 206...”)
		the microservice outputs the same payload type as the other microservice ([0018], “In some aspects, the account matching service 208 may obtain account information, such as account name, address, web site, contact information, etc., from account storage 206 and/or via CRM 108, 110. The account matching service 208 may normalize or modify the account information to enable more accurate comparison of accounts obtained from different CRMs and/or as input in different ways by different users. In some cases, this data normalization process may include de-duping account records using various data points (e.g. account name, address, website, etc.). The account matching service 208 may then store the updated or normalized record in the account storage 206...”).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify monitoring server-side application execution and retrieving data to be processed during execution of a task, and storing information (e.g., results) regarding that execution and querying for and retrieve information regarding data stored within the on-demand code execution system and code parsing technique and converting the source code to text so that the generation platform may generate a set of microservices based on technical descriptions of legacy code as taught by Alexander, Wagner, and Chandramouli with the inclusion of comparison of accounts obtained from different CRMs and de-duping account records as taught by Gholston because to prevent presenting the same information twice.
	Alexander in view of Wagner, Chandramouli, and in further view of Gholston doesn’t disclose, but Cropper teaches:
	making a recommendation to eliminate the microservice and use the other microservice based on the determined result of the comparison operation ([0077], “In addition, in some embodiments, a virtual machine management action may be automatically performed without further administrator input, while in other embodiments, a virtual machine management action may be preceded by a notification to an administrator, e.g., in the form of a suggestion...an administrator may be presented with a periodic list of virtual machines to demote and remove redundancy based upon the fact that the virtual machines on the list have been idle for a threshold amount of time;” [0078], “A temporal condition for a policy may compare one or more temporal attributes of a virtual machine against a time-related condition...”).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify monitoring server-side application execution and retrieving data to be processed during execution of a task, and storing information (e.g., results) regarding that execution and querying for and retrieve information regarding data stored within the on-demand code execution system and comparison of accounts obtained from different CRMs and de-duping account records and code parsing technique and converting the source code to text so that the generation platform may generate a set of microservices based on technical descriptions of legacy code as taught by Alexander, Wagner, Gholston and Chandramouli with the inclusion of notifying the administrator to remove redundancy of virtual machines that have been idle for a threshold period of time as taught by Cropper because to ensure the efficiency of virtual machines.

Regarding claim 2, Alexander-Wagner-Chandramouli-Gholston-Cropper discloses the method of claim 1, however Wagner teaches:
	wherein the microservice profiles are further generated using microservice information retrieved from a datastore, wherein the microservice information includes information for the microservices provided by microservice owners (Fig. 1; Col. 8, ll. 58-67 to Col. 9, ll. 1-25, “...One way of running the code would be to acquire virtual machine instances from service providers who provide infrastructure as a service, configure the virtual machine instances to suit the user's needs, and use the configured virtual machine instances to run the code...;” Col. 19, ll. 55-67, “...The information within 
the service datastore 168 may be populated, for example, by the service analyzer 166, which may correspond to a computing device configured to determine service information for a given service...;” Col. 22, ll. 14-34, “...Illustratively, the service datastore 168 may be prepopulated with one or more code segments indicating a service invocation of a given service...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify monitoring server-side application execution as taught by Alexander with the inclusion of retrieving data to be processed during execution of a task, and storing information (e.g., results) regarding that execution and querying for and retrieve information regarding data stored within the on-demand code execution system, calculating a total expected invocation rate for the indirectly invoked service and comparing to a service capacity for the indirectly invoked service and after analysis of the service, generating an impedance report indicating suggested modifications to a task usage rate, based on the expected utilization rates of directly or indirectly invoked services as taught by Wagner because the service information for the service as invoked may be evaluated.

Regarding claim 8, Alexander discloses:
A system comprising:
a processor ([0119]);
a data bus ([0118]) coupled to the processor ([0118]); and
a non-transitory, computer-readable storage medium ([0119]) embodying computer program code ([0119]), the non-transitory, computer-readable storage medium ([0118]) being coupled to the data bus ([0118]), the computer program code interacting with a plurality of computer operations ([0119]) and comprising instructions executable by the processor ([0119]) and configured for:
executing a plurality of microservice analysis daemons (e.g. agents; [0014]) on nodes of a network (e.g. cloud; [0014], “...monitoring server-side application execution may include a cloud environment comprising an application comprising a plurality of microservices, and each microservice may be associated with an agent that collects execution information for the microservice...”);
	deploying a plurality of microservices to the nodes of the network (e.g. cloud; [0106]; [0107]);
	gathering execution characteristic data for the plurality of microservices using the microservice analysis daemons, where the microservice analysis daemons gather execution characteristic data for microservices executed at the node at which the microcenter analysis daemon is deployed (e.g. cloud; [0014]).
	Alexander doesn’t disclose, but Wagner teaches:
	registering the plurality of microservices executed at the nodes of the network with a service registry (Col. 19, ll. 55-67, “...The information within the service datastore 168 may be populated, for example, by the service analyzer 166, which may correspond to a computing device configured to determine service information for a given service...;” Col. 22, ll. 14-34, “...Illustratively, the service datastore 168 may be prepopulated with one or more code segments indicating a service invocation of a given service...”);
	generating microservice profiles for the plurality of microservices using execution characteristics data obtained from the microservice analysis daemons (e.g. virtual machine instances; Fig. 1; Col. 2, ll. 61-67) and data retrieved from the service registry (e.g. service datastore; Fig. 1; Col. 2, ll. 61-67, “As described in detail herein, the on-demand code execution system may provide a network-accessible service enabling users to submit or designate computer-executable code to be executed by virtual machine instances on the on-demand code execution system. Each set of code on the on-demand code execution system may define a ‘task,’ and implement specific functionality corresponding to that task when executed on a virtual machine instance of the on-demand code execution system...;” Col. 6, ll. 58-67, “...Illustratively, the network-based data storage services 108 may enable the on-demand code execution system 110 to store information corresponding to a task, such as code or metadata, to store additional code objects representing dependencies of tasks, to retrieve data to be processed during execution of a task, and to store information (e.g., results) regarding that execution...The network-based data storage services 108 may further enable the on-demand code execution system 110 to query for and retrieve information regarding data stored within the on-demand code execution system 110, such as by querying for a number of relevant files or records...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify monitoring server-side application execution as taught by Alexander with the inclusion of retrieving data to be processed during execution of a task, and storing information (e.g., results) regarding that execution and querying for and retrieve information regarding data stored within the on-demand code execution system as taught by Wagner because the service information for the service may be evaluated.
Alexander in view of Wagner doesn’t disclose, but Chandramouli teaches:
generating microservice profiles for the plurality of microservices using microservice information that includes tokens identified from lexical analysis of a microservice codebase, wherein the microservice codebase includes code for the plurality of microservices (Fig. 1C shows a database; [0064], “...automatically generating a set of microservices based on technical descriptions of legacy code...;” [0065], “...For example, generation platform 220 may receive information that identifies code associated with the application so that generation platform 220 may automatically generate a set of microservices that provide functionality associated with the application...;” [0069], “...For example, generation platform 220 may generate a technical description of the code based on the information that identifies the code associated with the application. For example, generation platform 220 may receive input source code associated with the application, and may convert the source code to text (e.g., technical description text). In some implementations, a technical description may refer to text, natural language text, technical description text, etc;” [0070], “...In some implementations, generation platform 220 may segment the code based on performing a technique, such as...code parsing technique...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify monitoring server-side application execution and retrieving data to be processed during execution of a task, and storing information (e.g., results) regarding that execution and querying for and retrieve information regarding data stored within the on-demand code execution system as taught by Alexander and Wagner with the inclusion of code parsing technique and converting the source code to text so that the generation platform may generate a set of microservices based on technical descriptions of legacy code as taught by Chandramouli because the code for microservice may be evaluated.
	Alexander in view of Wagner and Chandramouli doesn’t teach, but Gholston teaches:
	executing a comparison operation using the microservice profiles ([0018], “In some aspects, the account matching service 208 may obtain account information, such as account name, address, web site, contact information, etc., from account storage 206 and/or via CRM 108, 110. The account matching service 208 may normalize or modify the account information to enable more accurate comparison of accounts obtained from different CRMs and/or as input in different ways by different users. In some cases, this data normalization process may include de-duping account records using various data points (e.g. account name, address, website, etc.). The account matching service 208 may then store the updated or normalized record in the account storage 206...”);
	determining as a result of the comparison operation that:
		a microservice receives the same payload type as another microservice ([0018], “In some aspects, the account matching service 208 may obtain account information, such as account name, address, web site, contact information, etc., from account storage 206 and/or via CRM 108, 110. The account matching service 208 may normalize or modify the account information to enable more accurate comparison of accounts obtained from different CRMs and/or as input in different ways by different users. In some cases, this data normalization process may include de-duping account records using various data points (e.g. account name, address, website, etc.). The account matching service 208 may then store the updated or normalized record in the account storage 206...”)
		the microservice outputs the same payload type as the other microservice ([0018], “In some aspects, the account matching service 208 may obtain account information, such as account name, address, web site, contact information, etc., from account storage 206 and/or via CRM 108, 110. The account matching service 208 may normalize or modify the account information to enable more accurate comparison of accounts obtained from different CRMs and/or as input in different ways by different users. In some cases, this data normalization process may include de-duping account records using various data points (e.g. account name, address, website, etc.). The account matching service 208 may then store the updated or normalized record in the account storage 206...”).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify monitoring server-side application execution and retrieving data to be processed during execution of a task, and storing information (e.g., results) regarding that execution and querying for and retrieve information regarding data stored within the on-demand code execution system and code parsing technique and converting the source code to text so that the generation platform may generate a set of microservices based on technical descriptions of legacy code as taught by Alexander, Wagner, and Chandramouli with the inclusion of comparison of accounts obtained from different CRMs and de-duping account records as taught by Gholston because to prevent presenting the same information twice.
	Alexander in view of Wagner, Chandramouli, and in further view of Gholston doesn’t disclose, but Cropper teaches:
	making a recommendation to eliminate the microservice and use the other microservice based on the determined result of the comparison operation ([0077], “In addition, in some embodiments, a virtual machine management action may be automatically performed without further administrator input, while in other embodiments, a virtual machine management action may be preceded by a notification to an administrator, e.g., in the form of a suggestion...an administrator may be presented with a periodic list of virtual machines to demote and remove redundancy based upon the fact that the virtual machines on the list have been idle for a threshold amount of time;” [0078], “A temporal condition for a policy may compare one or more temporal attributes of a virtual machine against a time-related condition...”).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify monitoring server-side application execution and retrieving data to be processed during execution of a task, and storing information (e.g., results) regarding that execution and querying for and retrieve information regarding data stored within the on-demand code execution system, code parsing technique and converting the source code to text so that the generation platform may generate a set of microservices based on technical descriptions of legacy code and comparison of accounts obtained from different CRMs and de-duping account records as taught by Alexander, Wagner, Chandramouli, and Gholston with the inclusion of notifying the administrator to remove redundancy of virtual machines that have been idle for a threshold period of time as taught by Cropper because to ensure the efficiency of virtual machines.

With regard to claim 9, the instant claim present additional limitations similar to claim 2 and are rejected for similar reasons as claim 2.

Regarding claim 15, Alexander discloses:
A non-transitory, computer-readable storage medium ([0118]) embodying computer program code ([0119]), the computer program code comprising computer executable instructions ([0119]) configured for:
executing a plurality of microservice analysis daemons (e.g. agents; [0014]) on nodes of a network (e.g. cloud; [0014], “...monitoring server-side application execution may include a cloud environment comprising an application comprising a plurality of microservices, and each microservice may be associated with an agent that collects execution information for the microservice...”);
	deploying a plurality of microservices to the nodes of the network (e.g. cloud; [0106]; [0107]);
	gathering execution characteristic data for the plurality of microservices using the microservice analysis daemons, where the microservice analysis daemons gather execution characteristic data for microservices executed at the node at which the microcenter analysis daemon is deployed (e.g. cloud; [0014]).
	Alexander doesn’t disclose, but Wagner teaches:
	registering the plurality of microservices executed at the nodes of the network with a service registry (Col. 19, ll. 55-67, “...The information within the service datastore 168 may be populated, for example, by the service analyzer 166, which may correspond to a computing device configured to determine service information for a given service...;” Col. 22, ll. 14-34, “...Illustratively, the service datastore 168 may be prepopulated with one or more code segments indicating a service invocation of a given service...”);
	generating microservice profiles for the plurality of microservices using execution characteristics data obtained from the microservice analysis daemons (e.g. virtual machine instances; Fig. 1; Col. 2, ll. 61-67) and data retrieved from the service registry (e.g. service datastore; Fig. 1; Col. 2, ll. 61-67, “As described in detail herein, the on-demand code execution system may provide a network-accessible service enabling users to submit or designate computer-executable code to be executed by virtual machine instances on the on-demand code execution system. Each set of code on the on-demand code execution system may define a ‘task,’ and implement specific functionality corresponding to that task when executed on a virtual machine instance of the on-demand code execution system...;” Col. 6, ll. 58-67, “...Illustratively, the network-based data storage services 108 may enable the on-demand code execution system 110 to store information corresponding to a task, such as code or metadata, to store additional code objects representing dependencies of tasks, to retrieve data to be processed during execution of a task, and to store information (e.g., results) regarding that execution...The network-based data storage services 108 may further enable the on-demand code execution system 110 to query for and retrieve information regarding data stored within the on-demand code execution system 110, such as by querying for a number of relevant files or records...”);
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify monitoring server-side application execution as taught by Alexander with the inclusion of retrieving data to be processed during execution of a task, and storing information (e.g., results) regarding that execution and querying for and retrieve information regarding data stored within the on-demand code execution system as taught by Wagner because the service information for the service may be evaluated.
Alexander in view of Wagner doesn’t disclose, but Chandramouli teaches:
generating microservice profiles for the plurality of microservices using microservice information that includes tokens identified from lexical analysis of a microservice codebase, wherein the microservice codebase includes code for the plurality of microservices (Fig. 1C shows a database; [0064], “...automatically generating a set of microservices based on technical descriptions of legacy code...;” [0065], “...For example, generation platform 220 may receive information that identifies code associated with the application so that generation platform 220 may automatically generate a set of microservices that provide functionality associated with the application...;” [0069], “...For example, generation platform 220 may generate a technical description of the code based on the information that identifies the code associated with the application. For example, generation platform 220 may receive input source code associated with the application, and may convert the source code to text (e.g., technical description text). In some implementations, a technical description may refer to text, natural language text, technical description text, etc;” [0070], “...In some implementations, generation platform 220 may segment the code based on performing a technique, such as...code parsing technique...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify monitoring server-side application execution and retrieving data to be processed during execution of a task, and storing information (e.g., results) regarding that execution and querying for and retrieve information regarding data stored within the on-demand code execution system as taught by Alexander and Wagner with the inclusion of code parsing technique and converting the source code to text so that the generation platform may generate a set of microservices based on technical descriptions of legacy code as taught by Chandramouli because the code for microservice may be evaluated.
	Alexander in view of Wagner and in further view of Chandramouli doesn’t teach, but Gholston teaches:
	executing a comparison operation using the microservice profiles ([0018], “In some aspects, the account matching service 208 may obtain account information, such as account name, address, web site, contact information, etc., from account storage 206 and/or via CRM 108, 110. The account matching service 208 may normalize or modify the account information to enable more accurate comparison of accounts obtained from different CRMs and/or as input in different ways by different users. In some cases, this data normalization process may include de-duping account records using various data points (e.g. account name, address, website, etc.). The account matching service 208 may then store the updated or normalized record in the account storage 206...”);
	determining as a result of the comparison operation that:
		a microservice receives the same payload type as another microservice ([0018], “In some aspects, the account matching service 208 may obtain account information, such as account name, address, web site, contact information, etc., from account storage 206 and/or via CRM 108, 110. The account matching service 208 may normalize or modify the account information to enable more accurate comparison of accounts obtained from different CRMs and/or as input in different ways by different users. In some cases, this data normalization process may include de-duping account records using various data points (e.g. account name, address, website, etc.). The account matching service 208 may then store the updated or normalized record in the account storage 206...”)
		the microservice outputs the same payload type as the other microservice ([0018], “In some aspects, the account matching service 208 may obtain account information, such as account name, address, web site, contact information, etc., from account storage 206 and/or via CRM 108, 110. The account matching service 208 may normalize or modify the account information to enable more accurate comparison of accounts obtained from different CRMs and/or as input in different ways by different users. In some cases, this data normalization process may include de-duping account records using various data points (e.g. account name, address, website, etc.). The account matching service 208 may then store the updated or normalized record in the account storage 206...”).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify monitoring server-side application execution and retrieving data to be processed during execution of a task, and storing information (e.g., results) regarding that execution and querying for and retrieve information regarding data stored within the on-demand code execution system and code parsing technique and converting the source code to text so that the generation platform may generate a set of microservices based on technical descriptions of legacy code as taught by Alexander, Wagner and Chandramouli with the inclusion of comparison of accounts obtained from different CRMs and de-duping account records as taught by Gholston because to prevent presenting the same information twice.
	Alexander in view of Wagner, Chandramouli, and in further view of Gholston doesn’t disclose, but Cropper teaches:
	making a recommendation to eliminate the microservice and use the other microservice based on the determined result of the comparison operation ([0077], “In addition, in some embodiments, a virtual machine management action may be automatically performed without further administrator input, while in other embodiments, a virtual machine management action may be preceded by a notification to an administrator, e.g., in the form of a suggestion...an administrator may be presented with a periodic list of virtual machines to demote and remove redundancy based upon the fact that the virtual machines on the list have been idle for a threshold amount of time;” [0078], “A temporal condition for a policy may compare one or more temporal attributes of a virtual machine against a time-related condition...”).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify monitoring server-side application execution and retrieving data to be processed during execution of a task, and storing information (e.g., results) regarding that execution and querying for and retrieve information regarding data stored within the on-demand code execution system code parsing technique and converting the source code to text so that the generation platform may generate a set of microservices based on technical descriptions of legacy code and comparison of accounts obtained from different CRMs and de-duping account records and as taught by Alexander, Wagner, Chandramouli, and Gholston with the inclusion of notifying the administrator to remove redundancy of virtual machines that have been idle for a threshold period of time taught by Cropper because to ensure the efficiency of virtual machines.

With regard to claim 16, the instant claim present additional limitations similar to claim 2 and are rejected for similar reasons as claim 2.

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 2021/0157710) in view of Wagner (US 10,831,898), Chandramouli et al. (CA 3008844), Gholston et al. (US 2019/0236617), and Cropper et al. (US 2017/0109183), as applied to claim(s) 1-2, 8-9, and 15-16, in further view of Chen et al. (US 2019/0197422), hereafter referred to as “Chen”.

Regarding claim 4, Alexander-Wagner-Chandramouli-Gholston-Cropper discloses the method of claim 1. Alexander in view of Wagner, Chandramouli, Gholston, and in further view of Cropper doesn’t teach, but Chen teaches:
	wherein the microservice profiles include records respectively associated with the microservice profiles, wherein the record for a profile includes tokenized information including one or more of: 
keywords associated with code characteristics of the microservice (the claim elements are recited in the alternative where only one of four options is required to teach the instant claim); 
variables and/or function names used by the microservice (the claim elements are recited in the alternative where only one of four options is required to teach the instant claim); 
literals used by the microservice (the claim elements are recited in the alternative where only one of four options is required to teach the instant claim); and 
text comments associated with the microservice ([0072], “...At operation 604, a second set of training features is extracted of attributes of items in the social networking service. Items may include, for example, job postings, articles, videos, announcements, or any other object in the social networking service that can be interacted with (e.g., applied for, shared, linked, commented on) by a user. In some example embodiments, these training features may be obtained by parsing the item itself and/or metadata about the item...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify monitoring server-side application execution and retrieving data to be processed during execution of a task, and storing information (e.g., results) regarding that execution and querying for and retrieve information regarding data stored within the on-demand code execution system, code parsing technique and converting the source code to text so that the generation platform may generate a set of microservices based on technical descriptions of legacy code, comparison of accounts obtained from different CRMs and de-duping account records, and notifying the administrator to remove redundancy of virtual machines that have been idle for a threshold period of time as taught by Alexander, Wagner, Chandramouli, Gholston, and Cropper with the inclusion of generating social networking service profiles based on personal information provided by the person initially registering to become a user of the social networking service stored in the profile database as taught by Chen because stored personal information may be evaluated.

With regard to claim 11, the instant claim present additional limitations similar to claim 4 and are rejected for similar reasons as claim 4.

With regard to claim 18, the instant claim present additional limitations similar to claim 4 and are rejected for similar reasons as claim 4.

Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 2021/0157710) in view of Wagner (US 10,831,898), Chandramouli et al. (CA 3008844), Gholston et al. (US 2019/0236617), and Cropper et al. (US 2017/0109183), as applied to claim(s) 1-2, 8-9, and 15-16, in further view of Kairali et al. (US 2017/0364434), hereafter referred to as “Kairali”.

Regarding claim 6, Alexander-Wagner-Chandramouli-Gholston-Cropper discloses the method of claim 1. Alexander in view of Wagner, Chandramouli, Gholston, and in further view of Cropper doesn’t teach, but Kairali teaches:
making a recommendation to consolidate functionality of a microservice with another microservice when the microservice consistently communicates with the same microservices as the other microservice and has at least some overlapping functionality ([0016], “Data analysis server 150 may analyze the testing data and issue recommendations as to whether microservices can be split or merged...;” [0024], “...If two microservices share functionality, they may be merged insofar as that functionality goes...if a first microservice depends partially on a second microservice for deployment, that portion relating to deploying the first microservice may be split from the second microservice and merged with the first microservice...”).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify monitoring server-side application execution and retrieving data to be processed during execution of a task, and storing information (e.g., results) regarding that execution and querying for and retrieve information regarding data stored within the on-demand code execution system, code parsing technique and converting the source code to text so that the generation platform may generate a set of microservices based on technical descriptions of legacy code, comparison of accounts obtained from different CRMs and de-duping account records, and notifying the administrator to remove redundancy of virtual machines that have been idle for a threshold period of time as taught by Alexander, Wagner, Chandramouli, Gholston, and Cropper with the inclusion of analyzing the testing data and issuing recommendations as to whether microservices can be merged and if two microservice share functionality, they may be merged as taught by Kairali because to prevent presenting the same microservice twice, performing the same operation.

With regard to claim 13, the instant claim present additional limitations similar to claim 6 and are rejected for similar reasons as claim 6.

With regard to claim 20, the instant claim present additional limitations similar to claim 6 and are rejected for similar reasons as claim 6.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 2021/0157710) in view of Wagner (US 10,831,898), Chandramouli et al. (CA 3008844), Gholston et al. (US 2019/0236617), and Cropper et al. (US 2017/0109183), as applied to claim(s) 1-2, 8-9, and 15-16, in further view of Warshavsky et al. (US 2007/0204279), hereafter referred to as “Warshavsky”.

Regarding claim 7, Alexander-Wagner-Chandramouli, Gholston discloses the method of claim 1. Alexander in view of Wagner, Chandramouli, Gholston, and in further view of Cropper doesn’t teach, but Warshavsky teaches:
making a recommendation to update a microservice to maintain a consistent payload format with other similar microservices ([0019], “...The business service proxy uses the web service and the port to retrieve communications information (e.g., defining a communications protocol and transport mechanism for communicating with the server application) and service information (e.g., defining the data types of the passed arguments) from the service mapping 107...For example, the service information may specify a component (e.g., C++ object) for converting an argument of a complex data type into a format that is consistent with the communications information. In one embodiment, the communications protocol of the communications information may be the Simple Object Access Protocol (‘SOAP’). SOAP defines a standard envelope containing a header and body and standard encoding rules that specify the mapping of data based on an abstract data type (e.g., array) into an extensible Markup Language (‘XML’) format...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify monitoring server-side application execution and retrieving data to be processed during execution of a task, and storing information (e.g., results) regarding that execution and querying for and retrieve information regarding data stored within the on-demand code execution system, code parsing technique and converting the source code to text so that the generation platform may generate a set of microservices based on technical descriptions of legacy code, comparison of accounts obtained from different CRMs and de-duping account records, and notifying the administrator to remove redundancy of virtual machines that have been idle for a threshold period of time as taught by Alexander, Wagner, Chandramouli, Gholston, and Cropper with the inclusion of the business service proxy to retrieve service information from the service mapping and the service information may specify a component for converting an argument of a complex data type into a format that is consistent with the communications information as taught by Warshavsky because normalization is a technique often applied as part of data preparation for machine learning.

With regard to claim 14, the instant claim present additional limitations similar to claim 7 and are rejected for similar reasons as claim 7.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 2021/0157710) in view of Wagner (US 10,831,898), Chandramouli et al. (CA 3008844), Gholston et al. (US 2019/0236617), and Cropper et al. (US 2017/0109183), as applied to claim(s) 1-2, 8-9, and 15-16, in further view of Reese (US 2003/0191685), hereafter referred to as “Reese”

Regarding claim 21, Alexander-Wagner-Chandramouli-Gholston-Cropper discloses the method of claim 1. Alexander in view of Wagner, Chandramouli, Gholston, and Cropper doesn’t teach, but Reese teaches:
wherein the result of the comparision operation is received from a recurrent neutral network ([0023], “A Targeting Processor 130, e.g., a microprocessor, a bank of computers, or web servers, runs a targeting process using analytical/statistical methods, including correlation and comparison of the implicit and explicit data. Any conventional analytical/statistical process or tool, such as multivariate analysis of variance, cross-tabulation, linear and nonlinear regression, factor/neutral network analysis or collaborative filtering, may be used for this purpose”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify monitoring server-side application execution and retrieving data to be processed during execution of a task, and storing information (e.g., results) regarding that execution and querying for and retrieve information regarding data stored within the on-demand code execution system, code parsing technique and converting the source code to text so that the generation platform may generate a set of microservices based on technical descriptions of legacy code, comparison of accounts obtained from different CRMs and de-duping account records, and notifying the administrator to remove redundancy of virtual machines that have been idle for a threshold period of time as taught by Alexander, Wagner, Chandramouli, Gholston, and Cropper with the inclusion of neutral network analysis as taught by Reese because a key machine learning benefit concerns this technology’s ability to review large volumes of data and identify patterns and trends that might not be apparent to a human. For instance, neutral networks have the ability to learn by themselves and produce the output that is not limited to the input provided to them.

Claim(s) 22-23 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 2021/0157710) in view of Wagner (US 10,831,898), Chandramouli et al. (CA 3008844), Gholston et al. (US 2019/0236617), and Cropper et al. (US 2017/0109183), as applied to claim(s) 1-2, 8-9, and 15-16, in further view of Liu et al. (US 2020/0110598), hereafter referred to as “Liu”.

Regarding claim 22, Alexander-Wagner-Chandramouli-Gholston-Cropper discloses the system of claim 8. Alexander in view of Wagner and in further view of Gholston doesn’t teach, but Cropper teaches:
modifying the microservice based on analyzing the recommendation ([0077], In addition, in some embodiments, a virtual machine management action may be automatically performed without further administrator input, while in other embodiments, a virtual machine management action may be preceded by a notification to an administrator, e.g., in the form of a suggestion. For example, a pop-up notification may be generated with a suggestion to modify a virtual machine attribute...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify monitoring server-side application execution and retrieving data to be processed during execution of a task, and storing information (e.g., results) regarding that execution and querying for and retrieve information regarding data stored within the on-demand code execution system, code parsing technique and converting the source code to text so that the generation platform may generate a set of microservices based on technical descriptions of legacy code, and comparison of accounts obtained from different CRMs and de-duping account records as taught by Alexander, Wagner, Chandramouli, and Gholston with inclusion of notifying the administrator to remove redundancy of virtual machines that have been idle for a threshold period of time as taught by Cropper because to ensure the efficiency of virtual machines.
Alexander in view of Wagner, Chandramouli, Gholston, and in further view of Cropper doesn’t teach, but Liu teaches:
providing the modified microservice to a continuous integration, continuous deployment (CICD) pipeline ([0019], “Deployment of a modified service affects the functioning of other services that make use of the service...;” [0020], “To address the problems that deployment of modified executable code can cause in other services, a dependency lock is placed on candidate code to prevent deployment until tests on the dependent services are successfully completed. In existing systems, dependency locks are placed only by an administrator of the service being deployed. Thus, the ability to place a lock on deployment is tied to the ability to modify the code being deployed...;” [0022], “...The systems and methods described herein address these problems by allowing developers of a first service to place a dependency lock in the CICD pipeline of a second service...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify monitoring server-side application execution and retrieving data to be processed during execution of a task, and storing information (e.g., results) regarding that execution and querying for and retrieve information regarding data stored within the on-demand code execution system, code parsing technique and converting the source code to text so that the generation platform may generate a set of microservices based on technical descriptions of legacy code, comparison of accounts obtained from different CRMs and de-duping account records, and notifying the administrator to remove redundancy of virtual machines that have been idle for a threshold period of time as taught by Alexander, Wagner, Chandramouli, Gholston, and Cropper with the inclusion of placing a dependency lock in the CICD pipeline because to ensure that the modified code is properly executed in the CICD pipeline.

27.	Regarding claim 23, Alexander-Wagner-Chandramouli-Gholston-Cropper discloses the non-transitory, computer readable storage medium of claim 15. Alexander in view of Wagner, Chandramouli, and in further view of Gholston doesn’t teach, but Cropper teaches:
displaying, at a user interface, the recommendation to an owner of the microservice ([0077], In addition, in some embodiments, a virtual machine management action may be automatically performed without further administrator input, while in other embodiments, a virtual machine management action may be preceded by a notification to an administrator, e.g., in the form of a suggestion. For example, a pop-up notification may be generated with a suggestion to modify a virtual machine attribute...”).
receiving, from the user interface, a modification of the microservice from the microservice owner based on the recommendation ([0077], In addition, in some embodiments, a virtual machine management action may be automatically performed without further administrator input, while in other embodiments, a virtual machine management action may be preceded by a notification to an administrator, e.g., in the form of a suggestion. For example, a pop-up notification may be generated with a suggestion to modify a virtual machine attribute...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify monitoring server-side application execution and retrieving data to be processed during execution of a task, and storing information (e.g., results) regarding that execution and querying for and retrieve information regarding data stored within the on-demand code execution system, code parsing technique and converting the source code to text so that the generation platform may generate a set of microservices based on technical descriptions of legacy code, and comparison of accounts obtained from different CRMs and de-duping account records as taught by Alexander, Wagner, Chandramouli, and Gholston with inclusion of notifying the administrator to remove redundancy of virtual machines that have been idle for a threshold period of time as taught by Cropper because to ensure the efficiency of virtual machines.
Alexander in view of Wagner, Chandramouli, Gholston, and in further view of Cropper doesn’t teach, but Liu teaches:
providing the modified microservice to a continuous integration, continuous deployment (CICD) pipeline ([0019], “Deployment of a modified service affects the functioning of other services that make use of the service...;” [0020], “To address the problems that deployment of modified executable code can cause in other services, a dependency lock is placed on candidate code to prevent deployment until tests on the dependent services are successfully completed. In existing systems, dependency locks are placed only by an administrator of the service being deployed. Thus, the ability to place a lock on deployment is tied to the ability to modify the code being deployed...;” [0022], “...The systems and methods described herein address these problems by allowing developers of a first service to place a dependency lock in the CICD pipeline of a second service...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify monitoring server-side application execution and retrieving data to be processed during execution of a task, and storing information (e.g., results) regarding that execution and querying for and retrieve information regarding data stored within the on-demand code execution system, code parsing technique and converting the source code to text so that the generation platform may generate a set of microservices based on technical descriptions of legacy code, comparison of accounts obtained from different CRMs and de-duping account records, and notifying the administrator to remove redundancy of virtual machines that have been idle for a threshold period of time as taught by Alexander, Wagner, Chandramouli, Gholston, and Cropper with the inclusion of placing a dependency lock in the CICD pipeline because to ensure that the modified code is properly executed in the CICD pipeline.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 2021/0157710) in view of Wagner (US 10,831,898), Chandramouli et al. (CA 3008844), Gholston et al. (US 2019/0236617), and Cropper et al. (US 2017/0109183), as applied to claim(s) 1-2, 8-9, and 15-16, in further view of Earhart et al. (US 2021/0200819), hereafter referred to as “Earhart”.

Regarding claim 24, Alexander-Wagner-Chandramouli-Gholston-Cropper discloses the system of claim 8. Alexander in view of Wagner, Chandramouli, Gholston, and in further view of Cropper doesn’t teach, but Earhart teaches:
wherein the lexical analysis comprising identifying the tokens using machine learning to determine potential token names and token occurrences in the code for the plurality of microservices ([0012], “...The disclosure operates in an unconventional way at least in that it identifies the presence or association of a service with a server by analyzing the metadata text for keywords, or ‘alias terms’, that tend to indicate association with the service. When a sufficient number of alias terms are identified in server metadata, there is substantial certainty that the server is associated with the service in some way...The inclusion of weighted score values for each alias term makes the disclosure extremely flexible for the initial configuration and also enables tuning of the process over time using feedback to the determination and machine learning or other similar techniques...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify monitoring server-side application execution and retrieving data to be processed during execution of a task, and storing information (e.g., results) regarding that execution and querying for and retrieve information regarding data stored within the on-demand code execution system, code parsing technique and converting the source code to text so that the generation platform may generate a set of microservices based on technical descriptions of legacy code and comparison of accounts obtained from different CRMs and de-duping account records and notifying the administrator to remove redundancy of virtual machines that have been idle for a threshold period of time as taught by Alexander, Wagner, Chandramouli, Gholston, and Cropper with the inclusion of machine learning as taught by Earhart because a key machine learning benefit concerns this technology’s ability to review large volumes of data and identify patterns and trends that might not be apparent to a human. 

Regarding claim 24, Alexander-Wagner-Chandramouli-Gholston-Cropper discloses the non-transitory, computer readable storage medium of claim 15. Alexander in view of Wagner, Chandramouli, Gholston, and in further view of Cropper doesn’t teach, but Earhart teaches:
	wherein the lexical analysis comprises identifying the tokens using term frequency-inverse document frequency analysis of the code for the plurality of microservices ([0012], “...Additionally, the weights of alias terms may be determined automatically using term frequency-inverse document frequency (TFIDF) analysis or the like...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify monitoring server-side application execution and retrieving data to be processed during execution of a task, and storing information (e.g., results) regarding that execution and querying for and retrieve information regarding data stored within the on-demand code execution system, code parsing technique and converting the source code to text so that the generation platform may generate a set of microservices based on technical descriptions of legacy code and comparison of accounts obtained from different CRMs and de-duping account records and notifying the administrator to remove redundancy of virtual machines that have been idle for a threshold period of time as taught by Alexander, Wagner, Chandramouli, Gholston, and Cropper with the inclusion of machine learning as taught by Earhart because a key machine learning benefit concerns this technology’s ability to review large volumes of data and identify patterns and trends that might not be apparent to a human. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 2021/0157710) in view of Wagner (US 10,831,898), Chandramouli et al. (CA 3008844), Gholston et al. (US 2019/0236617), Cropper et al. (US 2017/0109183), and Reese (US 2003/0191685) as applied to claim 21, in further view of Peng et al. (US 2019/0065576), hereafter referred to as “Peng”.

Regarding claim 26, Alexander-Wagner-Chandramouli-Gholston-Cropper-Reese discloses the computer-implemented method of claim 21. Alexander in view of Wagner, Chandramouli, Gholston, Cropper, and in further view of Reese doesn’t teach, but Peng teaches:
wherein the recurrent neural network comprises a long short-term memory recurrent neutral network ([0107], “...In some embodiments, the neural network is a recurrent neural network (RNN). For example, the neural network is a long short-term memory (LSTM) cell configured to allow data to flow both forwards and backwards within the network...”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify monitoring server-side application execution and retrieving data to be processed during execution of a task, and storing information (e.g., results) regarding that execution and querying for and retrieve information regarding data stored within the on-demand code execution system, code parsing technique and converting the source code to text so that the generation platform may generate a set of microservices based on technical descriptions of legacy code and comparison of accounts obtained from different CRMs and de-duping account records and notifying the administrator to remove redundancy of virtual machines that have been idle for a threshold period of time and neutral network analysis as taught by Alexander, Wagner, Chandramouli, Gholston, Cropper, and Reese with the inclusion of long short-term memory recurrent neutral network as taught by Peng because a key machine learning benefit concerns this technology’s ability to review large volumes of data and identify patterns and trends that might not be apparent to a human. For instance, neutral networks have the ability to learn by themselves and produce the output that is not limited to the input provided to them.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                                        

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444